IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
AUTU]\/H\I LAMPKINS,
Plaintiff,
v. Civil Action No. 16-647-CFC

MITRA QSR, LLC, and
MITRA QSR KNE, LLC,

Defendants. :

 

Patrick C. Gallagher, Raeann Warner, JACOBS & CRUl\/[PLAR, P.A.,
Wilmington, Delaware

Counselfor Plaintz'j v
Richard A. Barkasy, Daniel M. Pereira, SCHNADER, HARRISON, SEGAL &
LEWIS LLP, Wilmington, Delaware; Jo Bennett, Samantha Banks, SCI-INADER,
HARRISON, SEGAL & LEWIS LLP, Philadelphia, Pennsylvania

Counsel for Defendants

MEMORANDUM OPINION

November 28, 2018
Wilmington, Delaware

/jaHL/a

CoNNoLLY, U‘NITED WATES DISTRICT JUDGE

Before me in this employment discrimination case is a motion for partial
summary judgment (D.I. 81) filed by Defendants Mitra QSR KNE, LLC and Mitra
QSR, LLC (collectively, “Mitra”). For the reasons discussed below, I will grant in
part and deny in part the motion.

I. BACKGROUND

Plaintiff Autumn Lampkins alleges three counts in her Amended Complaint
against Mitra: gender discrimination (Count I) and creating and/or allowing a
hostile work environment (Count II)l in violation of Title VII, 42 U.S.C. § 2000e et
seq. and parallel state law, and failure to provide accommodations and
opportunities to express breast milk (Count III) in violation of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 207(r). All three counts arise out of the
undisputed allegation that Lampkins needed to use a pump to express breast milk

at work following the birth of her son.

 

1 Count II is titled “harassment” and does not use the term “hostile work
environmen .” D.I. 15 at 23. Nonetheless, the substance of Count II makes clear
that it is a based on a hostile-work-environment theory of employment
discrimination, Mitra characterized Count ll as such in its summary judgment
motion briefing, and Lampkins did not take issue with Mitra’s characterization of
Count II.

In Count I, Lampkins alleges that she suffered adverse employment actions
and Was ultimately constructively discharged because of her need to express milk
during her work hours. D.I. 15 at 21-22. In Count II, Lampkins alleges that she
“endure[d] pervasive and regular harassment from her managers and co-workers”
because of her need to express milk. D.I. 15 at 23-24. In Count III, Lampkins
alleges that Mitra failed to provide her with sufficient opportunities to express
milk, initially forced her to express milk in a bathroom, and then required her to
express milk in an office which had operating video cameras and windows that
allowed other employees to observe her express her milk.

Viewing the record evidence in the light most favorable to Lampkins, as I
must for summary judgment purposes, the relevant facts are as follows. Lampkins
began working for Mitra as an assistant-restaurant-manager trainee at a KFC
franchise in Camden, Delaware, where she was initially required to pump her milk
in a bathroom, and then Was required to pump in an office which had a camera that
could not be turned off and a Window through which her coworkers could and did
observe her pumping. D.I. 85, Ex. C at 94:21-95:08. One male employee was
caught observing Lampkins on two occasions when she pumped. Ia'. at 96:23-
97:9, 102:25-103 :16. On multiple occasions, another male employee used his

keys to enter the office while Lampkins was pumping Id. at 96:10-11, 103:19-22,

269:20-22; D.I. 85, Ex. E at 43 :23-53:14. Lampkins’ supervisor did paperwork in
the office while Lampkins pumped. D.I. 85, Ex. F at 11 6.

Lampkins Wanted to pump every two hours but Was permitted by her
supervisor to pump only once during her ten-hour shift at Camden, D.I. 85, Ex. G
at 86:12-16. After Lampkins’ coworkers complained when she took breaks from
work to pump, D.I. 85, Ex. D at 24210-12; D.I. 85, Ex. F at 1[ 9, Lampkins was
demoted and transferred to a store in Dover “so [that] it would be easier for [her] to
get the time to express [her] breast milk,” D-.I. 85, Ex. C at 65:12-66:13. Her pay
was also cut. Id.

In Dover, Lampkins was again forced to pump in an office with a camera
and a window. Id. at 1391 10-18. Other employees saw her pumping through the
window and occasionally entered the office while she was pumping. E.g., id. at
146:4-25; D.I. 85, Ex. J at 47:14-19. Lampkins’ supervisor cut Lampkins’ hours
for the stated reason that Lampkins would have more time to pump. See id. at
70:14-23; D.I. 85, Ex. 1 at 157:14-158:6, 217:5-218:1. Because Lampkins could
not pump a sufficient number of times during her shifc, her breast milk would leak
through her shirt, causing her embarrassment See D.I. 85, Ex. L. Eventually,
Lampkins’ milk supply dried up, preventing her from breastfeeding her son. D.I.

85, Ex. C at 270:6-15, 305:6_14; D.I. 85, Ex. L.

Lampkins’ coworkers at Dover complained about her pumping, and
n employees under her supervision were insubordinate to her because they were
upset that she Would pump rather than “be[] on the floor.” See, e.g., D.I. 85 , Ex. I
at 207:2-22. This insubordination frustrated Lampkins’ ability to do her job. See,
e.g., z'd. at 207:2-7. Lampkins’ supervisor discouraged Lampkins from pumping,
see, e.g., id. at 23 0:16-22, and characterized Lampkins’ pumping as “obviously . . .
a huge issue,” see id. at 156:21-22. Lampkins’ supervisor testified that her own
supervisor “didn’t even want to hear about [Lampkins’ pumping] anymore, really,
because she didn’t know what to do [about it] either[.]” See id. at 156:24-157:2.
Lampkins’ employment with Mitra culminated in a factually-disputed
incident involving a customer’s jacket. Mitra claims that Lampkins stole the
jacket, but Lampkins claims to have brought the jacket home accidentally. See D.I.
85 , Ex. C at 156:9-157:9. Shortly after the jacket incident, Lampkins heard from a
coworker that Lampkins’ supervisor planned on firing Lampkins. See id. at
157:16-158:5. Lampkins quit instead. See D.I. 85, Ex. L. Lampkins’ supervisor
testified that she was “probably” about to fire Lampkins because of the jacket
incident. See D.I. 85, Ex. I at 192:9-20.
II. LEGAL STANDARDS FOR SUMMARY JUDGMENT
“The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 5 6(a). “[T]he party moving for summary
judgment . . . bears the burden of demonstrating the absence of any genuine issues
of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the
burden of persuasion at trial would be on the non-moving party, then the moving
party may satisfy its burden of production by pointing to an absence of evidence
supporting the non-moving party’s case, aHer Which the burden of production then
shifts to the non-movant to demonstrate the existence of a genuine issue for trial.
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 5 86-87
(1986); Williams v. Borough of West Chester, Pa., 891 F.2d 45 8, 460-61 (3d Cir.
1989). “In an employment discrimination case, the burden of persuasion on
summary judgment remains unalterably with the employer as movant.” Doe v.
C.A.R.S. Proz‘ectz`on Plus, Inc., 527 F.3d 358, 362 (3d Cir. 2008).

Material facts are those “that could affect the outcome” of the proceeding
Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). “[A] dispute about a
material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to
return a verdict for the nonmoving party.” Id. A non-moving party asserting that a
fact is genuinely disputed must support such an assertion by: “(A) citing to
particular parts of materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials; or (B) showing that the

materials cited [by the opposing party] do not establish the absence . . . of a
genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1). The non-moving party’s evidence
“must amount to more than a scintilla, but may amount to less (in the evaluation of
the court) than a preponderance.” Williams, 891 F.2d at 461.

The court must view the evidence in the light most favorable to the non-
moving party and draw all reasonable inferences in that party’s favor. Wishkz'n v.
Potter, 476 F.3d 180, 184 (3d Cir. 2007). “[T]he facts asserted by the nonmoving
party, if supported by affidavits or other evidentiary material, must be regarded as
true . . . .” Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.
1996). If “there is any evidence in the record from any source from Which a
reasonable inference in the [nonmoving party’s] favor may be drawn, the moving
party simply cannot obtain a summary judgment . . . .” Id.

III. DISCUSSION

Mitra seeks summary judgment with respect to: CountI insofar as it is
“based upon Plaintiff"s constructive discharge as an adverse employment action”;
Count II insofar it “alleg[es] a hostile work environmen ”; and Count III insofar as
it “alleg[es] that [] Mitra violated the Fair Labor Standards Act.” D.I. 82 at 1-2.
Because Mitra’s constructive discharge arguments rely in part on its hostile work

environment arguments, I will first examine Mitra’s arguments with respect to

Count II, then consider its arguments with respect to Count I, and then turn to its
arguments regarding Count III.

A. LAMPKINS’ HosTILE woRK ENvIRoNMENT CLAIM
(CoUNT 11)

To prevail on her hostile work environment claim, Lampkins must show
that: (1) she suffered intentional discrimination because of her sex; (2) the
discrimination was severe or pervasive; (3) the discrimination detrimentally
affected her; (4) the discrimination would detrimentally affect a reasonable person
in like circumstances; and (5) there is a basis for holding her employer liable.
Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013).

Mitra challenges the second and fourth elements of Lampkins’ hostile Work
environment claim, arguing that “the conduct was not so frequent, severe or
pervasive or threatening enough for an objectively reasonable person to conclude
they [sic] were harassmen .” D.I. 82 at 17. Mitra does not argue that the alleged
harassment was not “intentional discrimination”; nor does Mitra contest that

Lampkins, subjectively, was detrimentally affected.2

 

2 In its reply brief, Mitra challenges for the first time the fifth element of
Lampkins’ hostile work environment claim, arguing that there is no basis for
holding Mitra liable for any harassment committed by its employees See
generally D.I. 88. Because the argument was raised for the first time in Mitra’s
reply brief, it is Waived. See In re Fosamax (Alendronate Sodz`um) Prods. Lz'ab.
Litig. (No. II), 751 F.3d 150, 157 (3d Cir. 2014) (“We have consistently held that
[a]n issue is waived unless a party raises it in its opening brief . . . .”) (first
alteration in original) (internal quotation marks and citation omitted).

7

In this case, genuine issues of material fact exist with respect to the severity
and pervasiveness of what Mitra concedes are intentionally discriminatory acts.
Lampkins was forced to pump in an office with a window and operating camera.
The feed from the camera was visible to some of Mitra’s employees in Texas. In
Camden, one male employee was caught observing Lampkins twice While she
pumped; another male employee entered the office on multiple occasions as
Lampkins pumped; and Lampkins’ supervisor would use the office to do
paperwork while Lampkins pumped. At the Dover restaurant, coworkers entered
the office on numerous occasions when Lampkins was pumping. On one such
occasion, after a male cook interrupted Lampkins’ pumping to ask a question,
Lampkins’ supervisor reprimanded Lampkins because Lampkins told the cook to
ask his question to another employee,

It is undisputed that Lampkins’ supervisor discouraged her from pumping at
Work. Workers under Lampkins’ supervision complained about Lampkins needing
to take breaks to pump and were insubordinate to her because they resented
Lampkins for pumping on the job, thus making it harder for Lampkins to do her
job and further discouraging her from taking the time to pump. Because Lampkins
Was not permitted to pump as frequently as she needed to, breast milk Would leak
through her shirt and cause her embarrassment Ultimately, her milk supply dried

up, and she became unable to breastfeed her son. In light of the totality of these

circumstances, which Mitra concedes were discriminatory, a reasonable jury could
conclude that Lampkins faced severe or pervasive harassment that Would
detrimentally affect an objectively reasonable person.

B. LAMPKINS’ CONSTRUCTIVE DISCHARGE CLAIM (COUNT I)

To prove constructive discharge a plaintiff “must show Working conditions
so intolerable that a reasonable person would have felt compelled to resign.”
Pennsylvania State Police v. Suders, 542 U.S. 129, 147 (2004). “[T]he plaintiff
must demonstrate a greater severity or pervasiveness of harassment than the
minimum required to prove a hostile working environmen .” Spencer v. Wal-Mart
Stores, Inc., 469 F.3d 311, 316 n.4 (3d Cir. 2006) (internal quotation marks and
citation omitted). Mitra argues that Lampkins did not suffer from sufficiently
severe or pervasive harassment

As discussed above, a reasonable jury could find that Lampkins suffered
severe or pervasive harassment that would detrimentally affect an objectively
reasonable person. I find that a reasonable jury could also conclude that this
harassment was intolerable to such a degree that Lampkins felt compelled to
resign.

The Third Circuit has articulated several factors to consider in determining
“whether an employee can recover on a claim of constructive discharge”:

Factors we have found relevant to this issue are whether
the employer (1) “threatened [the employee] with

discharge” or “urge[d] or suggest[ed] that she resign or

retire,” (2) “demote[d] her,” (3) “reduce[d] her pay or

benefits,” (4) “involuntarily transferred [her] to a less

desirable position,” (5) altered her “j ob responsibilities,”

or (6) gave “unsatisfactory job evaluations.”
Colwell v. Rite Aid Corp., 602 F.3d 495, 502-03 (3d Cir. 2010) (alterations in
original) (citations omitted). Here, Lampkins was demoted with a corresponding
pay cut, given reduced hours, received unsatisfactory job evaluations, and was
under the impression that her supervisor was going to fire her _ an impression
that was essentially confirmed by the supervisor’s admission at her deposition that
she was “probably” about to terminate Lampkins.

In addition, the same employees under Lampkins’ supervision who
complained about Lampkins’ pumping Were insubordinate to her; and Lampkins’
supervisor’s testimony suggests that Lampkins’ positive working attitude Was
eroded by the problems associated With her attempts to pump. Both of these
circumstances support an inference that a hostile Work environment h'ustrated
Lampkins’ ability to do her job, Cf Aman, 85 F.3d at 1084 (considering fact that
“the employee had lost confidence in herself and her employer” to be “particularly
persuasive” in the constructive discharge context). Thus, a reasonable jury could
find that Lampkins was constructively discharged

Mitra also argues that even if Lampkins could prove that she Was

constructively discharged, Mitra is “entitled to summary judgment because

10

[Lampkins] cannot show that the legitimate non-discriminatory reason [for her
constructive discharge] was pretext[ual.]” D.I. 82 at 13. But Lampkins does not
need to establish that Mitra’s proffered reason for her discharge was pretextual. As
the Supreme Court explained in Green v. Brennan, 136 S. Ct. 1769, 1779 (2016), a
plaintiff who alleges a constructive discharge claim does not have to show that the
employer harbored “the specific discriminatory intent of forcing the employee to
resign,” but need only prove that the “circumstances of discrimination” in her Work
environment were “so intolerable that a reasonable person would resign.” In this
case, Mitra does not dispute that the underlying circumstances that created the
hostile work environment Were discriminatory acts.

C. LAMPKINS’ FLSA CLAIM (COUNT III)

Section 207(r) of the FLSA requires certain employers3 to provide a nursing
mother under their employ with a reasonable break time and a private place other
than a bathroom to express breast milk for one year after the birth of her child. 29
U.S.C. § 207(r)(1). Mitra does not dispute that it was required to comply with §
207(r); nor does it dispute that it violated § 207(r). It argues instead that

“[b]ecause the FLSA’s statutory scheme does not provide a private cause of action

 

3 The statute exempts “[a]n employer that employs less than 50 employees . . . if
such requirements would impose an undue hardship by causing the employer
significant difficulty or expense when considered in relation to the size, financial
resources, nature, or structure of the employer’s business.” 29 U.S.C. § 207(r)(3).

11

for the injuries alleged” by Lampkins, Mitra is entitled to summary judgment on
Count III of Lampkins’ complaint. D.I. 82 at 17. Lampkins argues that § 207(r)
affords her a private right of action that entitles her to lost Wages, attorney’s fees,
and costs. D.I. 85 at 18-20. I agree With Mitra.

By its terms, § 216(b) of the FLSA creates a private right of action to

enforce § 207(r):

Any employer Who violates . . . section 207 of [the
FLSA] shall be liable to the employee or employees
affected in the amount of their unpaid minimum wages,
or their unpaid overtime compensation, as the case may
be, and in an additional equal amount as liquidated
damages. . . . An action to recover the liability prescribed
in . . . the preceding sentence[] may be maintained
against any employer . . . in any Federal or State court of
competent jurisdiction by any one or more employees[.]

. . . The court in such action shall, in addition to any
judgment awarded to the plaintiff or plaintiffs, allow a
reasonable attorney’s fee to be paid by the defendant, and
costs of the action.

29 U.S.C. § 216(b),' See also Tolene v. T-Mobile, USA, lnc., 176 F. Supp. 3d 674,
680 (N.D. Ill. 2016) (holding “there is a limited private right of action for the
enumerated damages in § 216(b) to enforce violations of § 207(r)”); Hz`cks v. City
of Tuscaloosa, 2015 WL 6123209, at *29 (N.D. Ala. Oct. 19, 2015) (same); Lico v.
TD Bank, 2015 WL 3467159, at *3 (E.D.N.Y. Jun. 1, 2015) (same). But see
Eddins v. SSP Am., Inc., 2013 WL 12128683, at *29 (S.D. Iowa Jan. 31, 2013)

(“[T]he [FLSA] regulations do not currently provide for a private cause of action

12

under § 207(r).”); Ames v. Nationwz'de Mutual Ins. Co., 2012 WL 12861597, at *6
n.26 (S.D. Iowa Oct. 16, 2012) (“hold[ing] that the FLSA does not provide a
private cause of action to remedy alleged violations of § 207(r)”); Salz v. Casey ’s
Mctg. Co., 2012 WL 2952998, at *3 (N.D. lowa Jul, 19, 2012) (“Since Section
207(r)(2) provides that employers are not required to compensate employees for
time spent express milking, and Section 216(b) provides that enforcement of
Section 207 is limited to unpaid wages, there does not appear to be a manner of
enforcing the express breast milk provisions.”).

Nevertheless, § 216(b) does not offer Lampkins the remedy she seeks in this
case (i.e., lost Wages). By its express terms, § 216(b) limits the remedies available
for violations of § 207(r) to “unpaid minimum Wages” and “unpaid overtime
compensation.” See Hicks, 2015 WL 6123209, at *29 (“The statute does not
provide for a remedy for ‘lost wages,’ but only for ‘unpaid minimum wages, or []
unpaid overtime compensation.”’); Mayer v. Prof’l Ambulance, LLC, 211 F. Supp.
3d 408, 414 (D.R.I. 2016) (explaining “that the only remedy for a violation of
Section 207(r) is for unpaid minimum or overtime wages”). Lampkins, however,

has not alleged that she is entitled to any unpaid minimum or overtime wages.

13

Accordingly, Mitra is entitled to summary judgment on Count III of Lampkins’
amended complaint.4

IV. CONCLUSION

Mitra has not shown that Lampkins cannot prevail as a matter of law on her

hostile work environment or constructive discharge claims under Title VII or
parallel state law. Mitra, however, has shown that Lampkins cannot recover on her
FLSA claim as a matter of law. Accordingly, l will deny Mitra’s motion with
respect to Counts I and II but grant the motion With respect to Count III.

The Court will issue an order consistent with this Memorandum Opinion.

 

4 Because Lampkins cannot prevail as a matter of law on her FLSA claim, she is
not entitled to attorney fees or costs for Count III. See Dz‘onne v. Floormasters
Enters., Inc., 667 F.3d 1199, 1205 (1 lth Cir. 2012) (“[Section 216(b) of] [t]he
FLSA plainly requires that the plaintiff receive a judgment in his favor to be
entitled to attorney’s fees and costs.”).

14

